Citation Nr: 1029681	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  06-18 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for ulcers (also claimed as 
a stomach condition).

2.  Entitlement to service connection for hair loss.

3.  Entitlement to service connection for anxiety/stress.

4.  Entitlement to service connection for a rash.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for muscle pains.

7.  Entitlement to service connection for extreme fatigue.

8.  Entitlement to service connection for weakness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the Veteran 
has ulcers (claimed as a stomach condition) that are related to 
his active duty service.

2.  The competent evidence fails to demonstrate that the Veteran 
has hair loss that is related to his active duty service.

3.  The competent evidence fails to demonstrate that the Veteran 
has anxiety/stress that is related to his active duty service.

4.  The competent evidence fails to demonstrate that the Veteran 
has a rash that is related to his active duty service.

5.  The competent evidence fails to demonstrate that the Veteran 
has headaches that are related to his active duty service.

6.  The competent evidence fails to demonstrate that the Veteran 
has muscle pains that are related to his active duty service.

7.  The competent evidence fails to demonstrate that the Veteran 
has extreme fatigue that is related to his active duty service.

8.  The competent evidence fails to demonstrate that the Veteran 
has weakness that is related to his active duty service.


CONCLUSIONS OF LAW

1.  Ulcers (claimed as a stomach condition) were not incurred in 
or aggravated by the Veteran's active duty service, nor may an 
ulcer condition be presumed to have been incurred in or 
aggravated by his service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(b) 3.307, 3.309 (2009).

2.  Hair loss was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2009).

3.  Anxiety/stress was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2009).

4.  A rash was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2009).

5.  Headaches were not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2009).

6.  Muscles pains were not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2009).
7.  Extreme fatigue was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2009).

8.  Weakness was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letter dated in March 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
The letter also requested that he provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The March 2006 letter provided 
this notice to the Veteran.  

The Board observes that the March 2005 letter was sent to the 
Veteran prior to the May 2005 rating decision.  The VCAA notice 
with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  VCAA notice in accordance with Dingess, however, was 
sent after the initial adjudication of the Veteran's claim.  
Nevertheless, the Board finds this error nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this regard, the notice provided in the March 2006 letter fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (2007), 
38 C.F.R. § 3.159(b) (2009), and Dingess, supra, and after the 
notice was provided the case was readjudicated and a May 2006 
statement of the case was provided to the Veteran.  See Pelegrini 
II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements constitutes 
a readjudication decision).

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  Moreover, it has met its heightened 
obligation to assist a Veteran in light of the unavailability of 
service treatment records.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a Veteran in 
developing facts pertaining to his claim in a case in which 
service treatment records are presumed destroyed includes the 
obligation to search for alternative medical records).  In this 
regard, all relevant and available non-VA treatment records are 
associated with the claims folder.  

In attempting to retrieve the Veteran's service personnel and 
treatment records the RO learned that his records were destroyed 
in the 1973 fire at the National Personnel Records Center (NPRC).  
In light of such response, the RO sent a November 2004 letter to 
the Veteran informing him that his service treatment records were 
unavailable.  The RO also asked the Veteran to assist in 
reconstructing his service data by submitting additional 
information regarding treatment during service and asked the 
Veteran to submit any evidence pertaining to his STRs, as well as 
to complete a VA Form NA-13055.  The November 2004 letter as well 
as a March 2005 letter expressly notified him of alternative 
types of evidence, including witness statements, to support his 
claims.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992) (holding 
that, where a Veteran's service treatment records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony, to support his claim).  The Veteran responded in a 
November 2004 statement that he had no medical records from his 
military service.  The Board is therefore satisfied that VA 
fulfilled its additional notification duties.  See 38 C.F.R. § 
3.159(e) (2009).

In a case in which a Veteran's service records are unavailable 
through no fault of his own, there is a heightened obligation for 
VA to assist the Veteran in the development of his claim and to 
provide reasons or bases for any adverse decision rendered 
without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a Veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  A Formal 
finding was rendered in March 2005 stating that the records were 
unobtainable.  A review of the claims folder reveals that VA has 
fulfilled its heightened duty to assist the Veteran.

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2009); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  While the Board 
acknowledges that the Veteran was not afforded a compensation and 
pension examination with respect to his claims, the Board finds 
that there is no indication in the record of a current diagnosis 
of an ulcer, hair loss, anxiety, a rash, headaches, muscles 
pains, extreme fatigue, or weakness.  As such the Board finds 
that the requirements of McLendon have not been met so an 
examination not necessary.

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim requires 
(1) the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or disease 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R.
§ 3.303(d) (2009).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  However, lay persons can provide an eye-witness 
account of a Veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence 
concerning manifestations of a disease may form the basis for an 
award of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).

The record reflects that the Veteran does not have the requisite 
medical expertise to diagnose his claimed disorder or render a 
competent medical opinion regarding its cause.  Thus, competent 
medical evidence showing that his claimed disorder is related to 
service is required.

The Board notes that the Veteran contends that he has ulcers, 
hair loss, a recurring rash, anxiety, headaches, muscle pains, 
extreme fatigue, and weakness that are related to his active duty 
service.  Specifically, he claims that he was treated for anxiety 
and a rash while stationed in Germany.  All of the Veteran's 
other claims, other than his headaches are symptoms of the 
anxiety that the Veteran suffered while on active duty.  The 
Veteran claims that his headaches are the result of target 
practice in basic training.

The Board notes initially, with respect to the claims for hair 
loss, muscle pains, and weakness, these are not disabilities in 
and of themselves for which VA compensation benefits are payable.  
The term "disability" as used for VA purposes refers to 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995). 

Moreover, it is noted that the evidence of record, to include VA 
treatment records dating from January 1986 to April 2004 do not 
contain any complaints regarding hair loss.  With regard to the 
claim for weakness, the Board acknowledges that an April 1993 VA 
treatment report notes that the Veteran complained of weakness, 
but there is no evidence that he was diagnosed with weakness.  
With regard to the issue of muscle pains, the Board acknowledges 
that a January 1986 VA treatment report assesses the Veteran with 
musculoskeletal pain, however the Board recognizes that pain 
alone without an underlying disorder is not a disability for 
which service connection may be granted.  Evans v. West, 12 Vet. 
App. 22, 31-32 (1998); Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999).  As such the Board finds that with regard to the 
issues of hair loss, muscle pains, and weakness there is no 
current disability as required by 38 C.F.R. § 3.303 (2009).  

With regard to the claims for headaches and extreme fatigue, the 
evidence of record, including the VA treatment records dating 
from January 1986 to April 2004, do not contain any complaints 
with regard to extreme fatigue or headaches.  Indeed there is a 
February 2004 VA treatment report that specifically notes that 
the Veteran had not been suffering from headaches.  As such the 
Board finds that the Veteran does not have a current disability 
with regard to the issues of headaches and extreme fatigue and 
therefore fails to meet the criteria under 38 C.F.R. § 3.303 
(2009).

As to the issues of entitlement to service connection for ulcers, 
anxiety, and a recurring rash the Board acknowledges that the 
Veteran has complained of each of these disabilities in the VA 
treatment records dating from January 1986 to April 2004.  

With regard to the Veteran's claim for a rash, the Board notes 
that an April 1993 VA treatment note states that the Veteran 
complained of a recurring rash on the left side of his scrotum.  
He further noted that the he had suffered from the rash for about 
30 years.  The Board acknowledges the Veteran's statement 
regarding his having suffered from a recurring rash for 30 years, 
but none of the other medical evidence of record supports the 
Veteran's claims.  In this regard there is no other mention in 
the VA treatment records with respect to a rash.  Finally, it is 
noted in a February 2004 VA treatment report that the Veteran was 
not at the time, or within the previous year, suffering from any 
skin conditions, including rashes.  

With regard to the issue of anxiety, the Board acknowledges that 
the Veteran has been diagnosed with anxiety.  Indeed An April 
1993 VA consultation report it is noted that the Veteran is 
diagnosed with anxiety neurosis.  Subsequently, a January 1994 VA 
psychology report diagnoses the Veteran with chronic dysthymia 
with anxiety and somatization.  In a January 1994 VA psychiatric 
consultation report the Veteran was diagnosed with a personality 
disorder with depression.  Another VA treatment report from 
January 1994 diagnosed the Veteran with anxiety and tension.  An 
August 1994 psychiatry consultation notes states that the Veteran 
has a depressed mood and worries about everything.  Finally, 
however, the February 2004 VA treatment report notes that the 
Veteran was not at the time experiencing any depression, mood 
swings, inexplicable crying, or loneliness.  As such, the Board 
notes that while the Veteran has experienced issues with anxiety 
in the past, there is no competent medical evidence that 
indicates that the Veteran currently suffers from any anxiety. 

With regard to the Veteran's claim that he suffers from peptic 
ulcers, the Board notes the Veteran was diagnosed with peptic 
ulcer disease in an August 1987 VA treatment report.  Subsequent 
VA treatment reports dating in October 1987, October 1991 and 
January 1994 also diagnosed the Veteran with peptic ulcer 
disease.  The Board notes, however, that an October 1991 upper GI 
series revealed a virtually normal examination with a possibility 
of mild gastritis but no evidence of a peptic ulcer, hiatal 
hernia, or gastroesophageal reflux.  However, the Board notes 
that the August 1994 VA psychiatry note and the February 2004 VA 
treatment report notes that the Veteran has a history of ulcers, 
and that he has been previously treated for an ulcer, but there 
is no evidence that he is currently suffering from or being 
treated for ulcers.  

Additionally, the Board notes that where a Veteran served 
continuously for ninety (90) days or more during a period of war, 
or during peacetime service after December 31, 1946, and an ulcer 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§3.307, 3.309 (2009).  This presumption is rebuttable by 
affirmative evidence to the contrary.  Id.  It is noted that the 
Veteran was diagnosed with a peptic ulcer in a 1987 VA treatment 
report and subsequent VA treatment reports note that the Veteran 
has a history of ulcers.  However, the medical evidence does not 
show that the Veteran currently, or at any time during the appeal 
period, suffers from ulcers or that a peptic ulcer manifested to 
a compensable degree within one year of discharge.
As such, the Board finds that with respect to the issues of 
entitlement to service connection for ulcers, anxiety, and a 
recurring rash, that Veteran does not have a current disability 
as required under 38 C.F.R. § 3.303 (2009).

In consideration of all of the above, the Board notes that to 
prevail on the issue of service connection, there must be medical 
evidence of a current disability.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at the 
time of the award of service connection); Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (in the absence of proof of a present 
disability, there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).

In addition to the lack of evidence with regard to current 
diagnoses, the Board notes that the first evidence of record with 
regard to complaints about any of these issues occurs in 1986, 
twenty-seven years after the Veteran was discharged from active 
duty service.  The lapse in time between active duty service 
treatment and the first post-service complaints also weighs 
against the Veteran's claims.  The Board may, and will, consider 
in its assessment of a service connection the passage of a 
lengthy period of time wherein the Veteran has not complained of 
the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).

Finally the Board notes the Veteran's statements that he suffers 
from ulcers, hair loss, anxiety/stress, a skin rash, headaches, 
muscle pains, extreme fatigue, and weakness that are related to 
his active duty service and while the Veteran as a lay person is 
competent to provide evidence regarding any symptomatology, he is 
not competent to provide evidence regarding diagnosis, including 
the severity of a disease or disorder, or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  The Board further acknowledges that it may not 
categorically find that a valid medical opinion is necessary to 
establish a nexus, but must consider whether a lay person is 
competent to provide testimony as to a nexus.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Federal 
Circuit has not described under what circumstances a lay person 
might be competent to testify as to a nexus, but it has pointed 
to its holding in Jandreau for guidance.  Id.  In this regard, 
the Board notes that the Veteran may be competent to identify 
symptoms, but in this instance there is no medical evidence that 
supports a current diagnosis for any of his claimed disabilities 
and as such the Veteran's competence with regard to providing a 
nexus is moot.  Additionally, it is noted, under section 1154(a) 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; and lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional.  In this instance, the Veteran does not have any 
special medical knowledge to provide a competent diagnosis and 
there is no medical evidence to support a diagnosis.  Thus, the 
Veteran's statements are afforded no probative value with respect 
to the medical question of whether his claimed disabilities are 
related to his active duty service.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for ulcers (also claimed as a 
stomach condition) is denied.
Entitlement to service connection for hair loss is denied.

Entitlement to service connection for anxiety/stress is denied.

Entitlement to service connection for a rash is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for muscle pains is denied.

Entitlement to service connection for extreme fatigue is denied.

Entitlement to service connection for weakness is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


